FILED
                            NOT FOR PUBLICATION                              SEP 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50547

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00070-GHK

 v.
                                                 MEMORANDUM*
ALAN CRAIG RICHARDS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Alan Craig Richards appeals from the district court’s judgment and

challenges the 36-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Richards contends that the district court erred by failing to address his

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentencing arguments and by improperly relying on the need to punish to impose

sentence. We review for plain error, see United States v. Valencia-Barragan, 608
F.3d 1103, 1108 (9th Cir. 2010), and find none. The record reflects that the court

considered Richards’ arguments before imposing sentence but simply found them

unpersuasive. See Rita v. United States, 551 U.S. 338, 358-59 (2007). The record

also reflects that the district court did not base the sentence primarily on the need

to punish. See United States v. Simtob, 485 F.3d 1058, 1063 (9th Cir. 2007).

      Richards next contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion in imposing Richards’ sentence. See Gall

v. United States, 552 U.S. 38, 51 (2007). The 36-month sentence is substantively

reasonable in light the of the 18 U.S.C. § 3583(e) sentencing factors and the

totality of the circumstances, including Richards’ breaches of the court’s trust. See

Gall, 552 U.S. at 51; Simtob, 485 F.3d at 1062-63 (at a revocation sentencing, the

district court can sanction a violator for his breach of trust).

      AFFIRMED.




                                            2                                    14-50547